Citation Nr: 0031601	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  95-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for left knee and right knee disorders.

In January 2000, the Board remanded the claim of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder.  
As to the petition to reopen the claim of entitlement to 
service connection for a left knee disorder, the Board noted 
that the RO had erroneously considered the claim as a new 
claim for entitlement to service connection, as opposed to 
one that had been previously denied.  The Board further noted 
that the RO had not provided the veteran with the appropriate 
laws and regulations as to the type of evidence he needed to 
submit to reopen his previously-denied claim.  Finally, the 
Board asked the RO to adjudicate the veteran's claim as a 
petition to reopen and issue a supplemental statement of the 
case if the claim was denied.  The case has been returned to 
the Board for further appellate review.

Additionally, in the January 2000 decision, the Board denied 
the claim of entitlement to service connection for a right 
knee disorder.  However, in light of the fact the Board 
denied that claim on the basis it was not well-grounded, the 
veteran and his representative are hereby advised that such 
claim may be readjudicated, upon the veteran's request, in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat., 2096, ___ (2000).  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by 
the Board in October 1975.

2.  The evidence received since the October 1975 Board 
decision is neither cumulative nor redundant, and it bears 
directly and substantially upon the issue of entitlement to 
service connection for a left knee disorder and, when 
considered alone or together with all of the evidence, both 
old and new, has a significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The October 1975 Board decision denying the claim for 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100(a) (2000).

2.  The evidence received since the October 1975 Board 
decision, as to the petition to reopen the claim of 
entitlement to service connection for a left knee disorder 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 U.S.C.A. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims that service connection for a left knee 
disorder is warranted.

The relevant evidence of record at the time of the October 
1975 Board decision consisted of service medical records, VA 
medical records, the veteran's application for benefits, and 
the veteran's contentions.

The service medical records showed that the veteran had 
complaints of pain in his knee while in service.  An x-ray 
taken in service of the left knee was negative.  There is a 
suggestion of a possible pre-existing knee disorder, but the 
service medical records do not establish to which knee the 
veteran referred at his pre-induction examination.

The veteran underwent VA examinations in December 1973 and 
February 1975, neither of which showed a current left knee 
disorder.

In the October 1975 decision, the Board denied entitlement to 
service connection for a left knee disorder, stating the 
veteran had not brought forth evidence of a post service left 
knee disorder.  In the decision, it stated the following, in 
part:  

With regard to the veteran's request for 
service connection for a left knee 
disorder, the Board notes that this 
benefit may only be granted where there 
is evidence of a "disability" incurred 
in or aggravated by military service.  A 
review of the findings from the two [VA] 
examinations of record shows no evidence 
of a left knee disability.  

That decision is final.  38 C.F.R. § 20.1100(a).

Since the October 1975 Board decision, the veteran has 
submitted additional evidence, which establishes that he has 
a high titer positive rheumatoid factor and a diagnosis of 
probable rheumatoid disease.

A July 1992 private medical record shows the veteran 
complained of stiffness in his knee, which he attributed to 
an injury.  A September 1992 private medical record shows a 
determination of a high titer positive rheumatoid factor.  A 
February 1994 private medical record shows a diagnosis of 
probable rheumatoid disease.  Finally, a July 1995 private 
medical record shows that the veteran complained of having 
more achiness in his knees.  The examiner stated the veteran 
had a seropositive rheumatoid arthritis latex with 
arthralgias of the knees.  Upon physical examination, the 
knees were positive for tenderness on good passive flexion.  
The assessment was periodic arthralgias in need of therapy.

II.  Criteria

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100(a).  When a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered, unless new and material evidence 
is submitted to warrant reopening of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996)..

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

IV.  Analysis

Since the October 1975 Board decision, the veteran has 
brought forth competent evidence of a diagnosis of rheumatoid 
arthritis, to include complaints of pain in his knees.  As 
stated above, the Board denied entitlement to service 
connection for a left knee disorder, stating that the veteran 
had not brought forth evidence of a current left knee 
disorder.

After having reviewed the evidence submitted since the time 
of the October 1975 decision, the Board has determined that 
the additional evidence is new and material and serves to 
reopen the claim for service connection for a left knee 
disorder.  Specifically, the veteran has brought forth 
evidence of a post-service diagnosis of rheumatoid arthritis 
of the left knee.  Service connection had been previously 
denied because he had no current left knee disability.  That 
evidentiary defect has been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, as the Board had denied service connection for the 
failure to bring forth evidence of current disability.  The 
veteran has presented a new factual basis for considering the 
claim-a diagnosis that was previously missing.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Thus, as stated above, 
the Board has determined that the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
claim is reopened.

ORDER

The claim for entitlement to service connection for a left 
knee disorder is reopened.


REMAND

The Board notes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

One of the duties imposed on VA is to provide the veteran 
with a medical examination or obtain a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See id.  The Board finds that an 
examination an a medical opinion are necessary to make a 
decision on the claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left knee 
disorder.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, if the veteran 
indicates any treatment at a VA facility.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of his left knee disorder.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records, 
to include the veteran's service medical 
records, and examining the veteran, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's left 
knee disorder, diagnosed as rheumatoid 
arthritis, was incurred in service or was 
manifested to a compensable degree within 
one year following service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Finally, the Board observes that on 
remand, the RO should ensure adherence to 
the new statutory provisions.  See 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 104 (2000).

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
left knee disorder.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


